DETAILED ACTION
1.	This office action is a response to the Restriction Requirement mailed on August 13, 2021 (hereinafter "Restriction Requirement") for the subject application. Pending in the application are claims 1-20. Applicant hereby provisionally elects, with traverse, Specie 1 encompassed by at least claims 1-10, 12 and 18-20. Applicant argues that the Restriction Requirement indicates that "it is determined that the inventions shown in each of the embodiments require a different field of search since different connections and structural elements are claimed, this changing the behavior of the control signals" (Restriction Requirement: page 2). However, the Restriction Requirement does not prove the requirement "(A) The inventions must be independent ... or distinct as claimed". The examiner respectfully disagrees, as disclosed and shown in applicant specifications all Figs, 3-8 clearly shows variations of the control circuit wherein even current flow will behave and be different in some of the cases, this to selectively short circuit the phases. These differences in structural features on these embodiments will request a different scope of search. Hence, the examiner believes the restriction is fair and correct.
	Thus, claims 11 and 13-17 have been withdrawn from consideration. 
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 03/30/2020 and 10/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-10, 12 and 18-20 are presented for examination.


Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

5.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190052217 A1) in view of SUZUKI et al. (US 20200028463 A1).
Regarding claim 1, KIM shows (Fig. 1) a motor control system, comprising: 
a motor (20) comprising a plurality of motor phase terminals (U, V, W); 
a plurality of electric control units (i.e. 30 along with 110, 130, 140), electrically connected with the motor (20) and configured to control the motor, wherein the electric control units (i.e. 30 along with 110, 130, 140) are configured to output control signals, respectively (see pars. 33, 44, 62, 67, 75-76); and 
a shorting circuit (i.e. relay 120) connected to between the motor (20) and the electric control units (i.e. 30 along with 110, 130, 140), the shorting circuit configured to short the motor phase terminals in response to receiving none of the control signals from the electric control units (i.e. a relay switch for determining whether the three-phase power is input to the three-phase motor, and a gate driver of the relay switch for amplifying an initial level of a control signal generated by a microcontroller (MCU) to be a predetermined operational level. The MCU 30 may output a control signal on the basis of pieces of received information, see Fig. 5, S510,  pars. 22, 33, 53, 67, and claims 1-2). 
	Although KIM shows different control units as part of control unit 100 connected to the motor 20, KIM does not explicitly shows a plurality of electric control units electrically connected with the motor.

Thus, given the teaching of SUZUKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KIM to provide a dual control system of plurality of control units such inverter to be protected in case of a possible failure such a system not receiving the control signals adequately, consequently improving the system reliability.
Regarding claim 2, KIM shows (Fig. 5) wherein the shorting circuit is configured not to short the motor phase terminals when receiving at least one of the control signals from at least one of the electric control units (i.e. a relay switch for determining whether the three-phase power is input to the three-phase motor, and a gate driver of the relay switch for amplifying an initial level of a control signal generated by a microcontroller (MCU) to be a predetermined operational level. The MCU 30 may output a control signal on the basis of pieces of received information, see Fig. 5, S510, pars. 22, 33, 53, 67, and claims 1-2).

6.	Claims 3-5, 8-9, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190052217 A1) in view of SUZUKI et al. (US 20200028463 A1) and further in view of CAROBOLANTE (EP 0606746 A1).

first switches electrically connected with the electric control units, wherein the first switches are configured to be turned on or off in response to at least one of the control signals output from the electric control units or one or more input signals associated with the control signals; and second switches,  wherein each of the second switches is electrically connected with a respective one of the first switches, and the second switches are configured to be turned on or off in response to the turned on or off of the first switches to selectively short the motor phase terminals, wherein the first switches are configured to be turned on in response to receiving none of the control signals of the electric control units, and the second switches are configured to be turned on in response to the turned on of the first switches so that the motor phase terminals are shorted together through the second switches, wherein the first switches are configured to be turned off in response to receiving at least one of the control signals of the electric control units, and the second switches are configured to be turned off in response to the turned off of the first switches so that the motor phase terminals are not shorted through the second switches, wherein the shorting circuit comprises: junction gate field-effect transistors (JFETs) electrically connected with the electric control units, the JFETs configured to be turned on or off in response to at least one of the control signals of the electric control units or one or more input signals associated with the control signals; and bipolar junction transistors (BJTs) electrically connected with the JFETs, respectively, the BJTs configured to be turned on or off in response to the turned on or off of the JFETs to selectively short the motor phase terminals, wherein the shorting circuit 
	However, all these features are merely a matter of design choice and obvious variations of for example CAROBOLANTE which shows a short circuit array (See Fig. 2) comprising a n-channel MOS transistor has its drain connected to a supply voltage Vcc and its source connected to the input or base of a bipolar transistor; by virtue of the N-channel MOS transistor, a base of the bipolar transistor is practically shorted to the collector as soon as the voltage on node N1 climbs over volts above the supply; the gate of the N-channel MOS transistor is connected to the node Nl; when a lower switching transistor is turned on by application of an appropriate input signal to the input terminal, current is allowed to flow from supply Vs through a coil and through the drain-source path of the lower switching transistor; and coil commutation signals can be applied to respective input terminals to control the switching operation of the bipolar transistor and the lower switching transistor (see paragraphs 25-28, and Fig. 2).
	Thus, CAROBOLANTE discloses the claimed invention except for obvious variation such how the switches will behave on a particular time to control current flowing.  It would have been an obvious matter of design choice to provide multiple control patterns to the plurality of switches connected to the control units of  CAROBOLANTE so the switches are configured to be turned on or off in response whether the control signals output from the electric control units . 

7.	Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190052217 A1) in view of SUZUKI et al. (US 20200028463 A1) in view of CAROBOLANTE (EP 0606746 A1) and further in view of Cameron (US 9548684 B1).
Regarding claims 6, 7 and 10, Although KIM as modified by SUZUKI ad CAROBOLANTE shows a shorting circuit comprising plurality of controllable switches implicitly comprising current directional elements to control current flowing into the phases, KIM as modified by SUZUKI ad CAROBOLANTE does not explicitly shows wherein the shorting circuit further comprises electric components connected with the second switches, respectively, and configured to conduct a current, flowing from the motor through the second switches, in only one direction to form a return path for the current flowing from the motor; wherein the shorting circuit further comprises electric components configured to conduct a current, flowing from the motor through the second switches, in only one direction to form a return path for the current flowing from the motor, wherein the electric components are connected with the second switches in parallel, respectively; wherein the shorting circuit further comprises a diode connected with the BJT in parallel, the diode having first and second terminals, wherein the first terminal of the diode is connected to the third terminals of the JFET and the BJT connected to between the one of the motor phase terminals and the one of the electric control units, and the second terminal of the diode is connected to the second terminal of the BJT.


Related Prior Arts
8.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
OKUBO (US 20210044245 A1) discloses and shows (Fig. 1, 3-4) a closed-loop circuit is detected based on a short-circuit failure of a motor control switching element of a motor drive circuit and a cutoff switching element. A motor control device including a motor, a motor drive circuit (10a) that is connected to a power supply device and the motor and 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846